Title: Thomas Cooper to Thomas Jefferson, 24 December 1819
From: Cooper, Thomas
To: Jefferson, Thomas


					
						Dr sir
						
							Decr 24. 1819
							Philadelphia
						
					
					I sent you yesterday a Democratic Press containing a view of the Missouri Question.
					I shall send the Seal &c by Mr Stack.
					I set out to Charleston on Tuesday. By this days post I Send you a pamphlet to amuse you.
					should any thing occur, pray write to me at Columbia. As I know not wher I shall be hear here again, I shall leave a draught either in favour of Mr J. Vaughan or of Mr J. Conolly of this City to receive the Installment of 750$ that will be due first of next May.
					With all good wishes I bid you adieu for the present.
					
						
							Thomas Cooper
						
					
				